Exhibit 10.1

November 23, 2011

Diane Irvine

1858 Broadmoor Dr. E.

Seattle, Washington 98112

Dear Diane:

This letter agreement (the “Agreement”) sets forth the terms of the separation
package that Blue Nile (the “Company”) is offering to you to aid in your
employment transition.

1. Separation Date. Your employment with the Company terminated on November 11,
2011 (the “Separation Date”), and such termination is a “separation from
service” for all purposes under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

2. Accrued Salary and Vacation Pay. The Company will pay you all accrued salary,
and all accrued and unused vacation (if any), earned through the Separation
Date, less standard payroll deductions and withholdings.

3. Employee Benefits. Following the Separation Date, you will not be entitled to
accrual of any employee benefits, including, but not limited to, vacation
benefits, 401(k) contributions or bonuses. Your coverage under the Company’s
group health plan will end on the last day of the month in which your Separation
Date falls (or as otherwise provided in the plan). To the extent provided by the
federal COBRA law or, if applicable, state insurance laws, and by the Company’s
current group health plan, you may be eligible to continue your group health
insurance benefits at your own expense, except as expressly set forth herein,
after the Separation Date. You will be separately provided a written notice of
your rights and obligations under COBRA.

4. Severance Payment. Although the Company is not otherwise obligated to do so,
if you sign this Agreement, and provided you otherwise comply with the terms of
this Agreement, the Company will provide you with the following severance
benefits (collectively, the “Severance Payment”):

 

  i. a lump sum cash payment of $250,000, less standard payroll deductions and
withholdings, payable within fifteen (15) business days after the Effective Date
(defined below);

 

  ii. extend the post-termination period you have to exercise your vested and
exercisable stock options until the earliest of (i) May 11, 2012, (ii) the
expiration date set forth in the stock option agreement, (iii) the effective
date of a Corporate Transaction or Change in Control (as defined in the
applicable stock plan), and (iv) the date you breach your continuing obligations
under this Agreement; and

 

  iii. if you timely elect and remain eligible for continued coverage under
COBRA (or any similar state law), the Company will pay you on the first day of
each month following your Separation Date (except as set forth below), a cash
payment equal to the applicable COBRA premiums for that month (including
premiums for you and your eligible dependents who have elected and remain
enrolled in such COBRA coverage), subject to applicable tax withholdings (such
amount, the “Special Cash Payment”), for a number of months equal to the lesser
of (i) the duration of the period in which you and your eligible dependents are
eligible for and enrolled in such COBRA coverage (and not otherwise covered by
another employer’s group health plan) and (ii) six (6) months. You may, but are
not obligated to, use the Special Cash Payment toward the cost of COBRA
premiums. The Company will make the first payment to you under this paragraph on
December 31, 2011, with the balance of the Special Cash Payment paid thereafter
on the schedule described above. If you become covered under another employer’s
group health plan or otherwise cease to be eligible for COBRA during the period
provided in this paragraph, you must immediately notify the Company of such
event and the Company shall cease payment of the Special Cash Payments and shall
have no further obligations under this paragraph.

5. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you are not entitled to and you will not receive
from the Company any additional compensation, severance, or benefits after the
Separation Date, with the exception of any vested right you may have under the
terms of a written ERISA-qualified benefit plan (e.g., 401(k) account). By way
of example, but not limitation, you acknowledge that you have not earned and are
not owed any bonus or incentive compensation.



--------------------------------------------------------------------------------

6. Expense Reimbursements. You agree that, within thirty (30) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for

which you seek reimbursement. The Company will reimburse you for these expenses
pursuant to its regular business practices.

7. Return of Company Property. You agree that, on the Separation Date, you will
return to the Company all Company documents (and all copies thereof) and other
Company property that you have in your possession or control, including, but not
limited to, any files, correspondence, memoranda, reports, lists, proposals,
notes, drawings, records, plans, forecasts, purchase orders, personnel
information, operational information, customer information and contact lists,
sales and marketing information, financial information, promotional literature,
product specifications, computer-recorded information, other tangible property,
credit cards, entry cards, identification badges and keys; and any materials of
any kind that contain or embody any proprietary or confidential information of
the Company or its officers, directors, and employees (and all reproductions
thereof in whole or in part). You agree that you will make a diligent search to
locate any such documents, property and information. In addition, if you have
used any personal computer, server, or e-mail system to receive, store, review,
prepare or transmit any Company confidential or proprietary data, materials or
information, you agree to provide the Company with a computer-useable copy of
such information and then permanently delete and expunge such Company
confidential or proprietary information from those systems; and you agree to
provide the Company access to your system as requested to verify that the
necessary copying and/or deletion is done. Your timely return of all Company
property is a precondition of your receipt of the Severance Payment.

8. Proprietary Information Obligations. You hereby acknowledge and reaffirm your
continuing obligation to comply with your Employee Nondisclosure, Proprietary
Information, Inventions, Nonsolicitation and Noncompetition Agreement, and you
will comply fully with those obligations, including refraining from any use or
disclosure of the Company’s confidential or proprietary information or
materials, unless specifically authorized in writing by an officer of the
Company.

9. Nondisparagement. You agree not to disparage the Company or its officers,
directors, employees, shareholders and agents, in any manner likely to be
harmful to them or their business, business reputation or personal reputation.
The Company agrees to instruct its current officers and directors not to
disparage you in any manner likely to harm your business reputation or personal
reputation.

Nothing in this paragraph shall prevent either party from responding accurately
and fully to any question, inquiry or request for information when required by
legal process. The Company will respond to any questions from prospective
employers about your employment with or separation from the Company by providing
only your dates of employment, title and salary, and indicating that it is not
the practice of the Company to provide more information. You agree to direct all
such prospective employers to the Human Resources department.

10. No Voluntary Adverse Action. You agree that you will not encourage any
person in bringing or pursuing any claim or action of any kind against the
Company, its parents, subsidiaries, affiliates, officers, directors, employees
or agents, unless pursuant to subpoena or other compulsion of law.

11. No Admissions. Nothing contained in this Agreement shall be construed as an
admission by you or the Company of any liability, obligation, wrongdoing or
violation of law.

12. Release of Claims. Except as otherwise set forth in this Agreement, in
exchange for the consideration under this Agreement to which you would not
otherwise be entitled (including, but not limited to, the Severance Payment),
you, on behalf of yourself, and your respective heirs, family members, executors
and assigns, hereby generally and completely release the Company and its
parents, subsidiaries, successors, predecessors and affiliates, and its and
their past, present and future directors, officers, employees, agents,
employees, investors, stockholders, predecessor and successor corporations,
attorneys, insurers, affiliates and assigns (the “Released Parties”), from any
and all claims, demands, actions, suits, damages, losses, expenses, attorneys’
fees duties, liabilities, obligations or causes of action relating to any
matters of any kind, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring at any time prior to
and including the time you sign this Agreement.

This general release includes, but is not limited to:

 

  i. all claims arising out of or in any way related to your employment with the
Company or the termination of that employment;

 

  ii. all claims related to your compensation or benefits, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other equity interests in the
Company;



--------------------------------------------------------------------------------

  iii. all claims for breach of contract, wrongful termination, and breach of
the implied covenant of good faith and fair dealing;

 

  iv. all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy;

 

  v. any and all claims relating to, or arising from, your right to purchase, or
actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

 

  vi. any and all claims for violation of the federal, or any state,
constitution;

 

  vii. any and all claims for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by you as a result of this Agreement;

 

  viii. any and all claims for attorneys’ fees and costs;

 

  ix. any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; promissory estoppel; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion; and

 

  x. all federal, state, and local statutory claims, including, without
limitation, any claims under Title VII of the Civil Rights Act of 1964, as
amended, the Fair Labor Standards Act, the Age Discrimination in Employment Act
of 1967, the Employee Retirement Income Security Act of 1974, as amended, the
Washington Law Against Discrimination, the Washington Family Leave Act, the
Washington Minimum Wage Act, Chapter 49.60 of the Revised Code of Washington,
the Equal Pay Act of 1963, the Americans With Disabilities Act, the Civil Rights
Act of 1991, and any claims under any other federal, state, and local laws and
regulations relating to employment or employment discrimination, harassment,
retaliation, or attorneys’ fees.

You make this commitment even though you understand that you may not, as of this
date, know all of the claims you may lawfully have against the Released Parties
and that you are giving up the right to pursue any claims that you could have
pursued before courts without having the opportunity to pursue those claims to a
trial and have the damages, if any, set by a judge or jury. This release is
intended to be as broad as the law allows and includes, without limitation, any
claims under statute or otherwise for attorneys’ fees and costs.

You represent that you have no lawsuits, claims or actions pending in your name,
or on behalf of any other person or entity, against any of the Released Parties.
You agree that all Released Parties (except the Company, which is a party to
this Agreement) are third party beneficiaries of this Agreement who may enforce
the terms of such release.

13. Reservation of Rights. This Agreement shall not affect any rights which you
may have under any medical insurance, disability plan, workers’ compensation,
unemployment compensation, or the 401(k) plan maintained by the Company.

14. ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the Age Discrimination and
Employment Act (the “ADEA”), and that the consideration given for the waiver and
release in the Paragraph 12 hereof is in addition to anything of value to which
you are already entitled.

You further acknowledge that you have been advised in this letter as required by
the ADEA, that:

 

  i. your waiver and release do not apply to any rights or claims that may arise
after the date that you sign this Agreement;

 

  ii. you should consult with an attorney of your choice prior to signing this
Agreement (although you may choose voluntarily not to do so);



--------------------------------------------------------------------------------

  iii. you have at least twenty-one (21) days to consider this Agreement
(although you may choose voluntarily to sign it earlier);

 

  iv. you have seven (7) days following the date you sign this Agreement to
revoke the Agreement by providing written notice of revocation to the Company’s
General Counsel; and

 

  v. this Agreement will not be effective until the date upon which the
revocation period has expired, which will be the eighth calendar day after the
date that this Agreement is signed by you (the “Effective Date”).

15. Future Lawsuits. You represent that you have no lawsuits, claims, or actions
pending in your name, or on behalf of any other person or entity, against the
Company or any other person or entity referred to herein. You also represent
that you do not intend to bring any claims on your own behalf or on behalf of
any other person or entity against the Company or any other person or entity
referred to herein.

16. Severability. If any provision of this Agreement is determined to be invalid
or unenforceable, in whole or in part, this determination will not affect any
other provision of this Agreement and the provision in question shall be
modified so as to be rendered enforceable in a manner consistent with the intent
of the parties insofar as possible under applicable law.

17. Unemployment Compensation. The Company agrees not to oppose your application
for unemployment compensation.

18. Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
its subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. This Agreement will be deemed to have been entered into
and will be construed and enforced in accordance with the laws of the State of
Washington as applied to contracts made and to be performed entirely within
Washington. Any ambiguity in this Agreement shall not be construed against
either party as the drafter. Any waiver of a breach of this Agreement shall be
in writing and shall not be deemed to be a waiver of any successive breach. This
Agreement may be executed in counterparts and facsimile signatures will suffice
as original signatures.

If this Agreement is acceptable to you, please sign, date and return this
Agreement to me on or before Tuesday, November 29, 2011, which is more than
twenty-one (21) days after your receipt, on November 6, 2011, of the original
version of this Agreement. You agree that this Agreement does not materially
differ from the original version in any manner adverse to you. The offer
contained in this Agreement will automatically expire if we do not receive the
executed Agreement from you by November 29, 2011.

We wish you the best in your future endeavors.

Sincerely,

Blue Nile, Inc.

By: /s/ Mark Vadon

Mark Vadon

Chairman of the Board of Directors

UNDERSTOOD AND AGREED:

/s/ Diane Irvine

Date: 11/28/2011